Case 1:20-cv-05231-RRM-SMG Document 1 Filed 10/29/20 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 RAIZEL TWERSKI, on behalf of herself
 and all others similarly situated,                               CIVIL ACTION
                         Plaintiffs,                     CLASS ACTION COMPLAINT
                                                                         AND
             -against-                                    DEMAND FOR JURY TRIAL


 COMPUTER CREDIT, INC.,
                         Defendant.




 COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                              ACT
       Plaintiff Raizel Twerski (“Plaintiff”) is a New York resident who brings this action against

defendant Computer Credit, Inc. (“Defendant”), both on an individual basis and on the behalf of

all others similarly situated pursuant to Fed. R. Civ. P. Rule 23, and based upon Plaintiff’s personal

knowledge, the investigation of counsel, and upon information and belief, alleges as follows:

                                 PRELIMINARY STATEMENT
       1.      In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,

commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

“abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

collection practices contribute to the number of personal bankruptcies, to marital instability, to the

loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

. . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not
Case 1:20-cv-05231-RRM-SMG Document 1 Filed 10/29/20 Page 2 of 10 PageID #: 2




require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

         2.     Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “ensure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

         3.     Thus, “the FDCPA enlists the efforts of sophisticated consumers ... as 'private

attorneys general' to aid their less sophisticated counterparts, who are unlikely themselves to bring

suit under the Act, but who are assumed by the Act to benefit from the deterrent effect of civil

actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir.

2008).

         4.     In determining whether a collection letter violates the FDCPA, courts in the Second

Circuit apply the “least sophisticated consumer standard.” Jacobson, 516 F.3d at 91. In applying

this standard, it is not relevant whether the particular debtor was confused by the communication

that was received. See Jacobson, 516 F.3d at 91.

         5.     In recovering damages under the FDCPA, a consumer need not show that the

conduct or communication made by the debt collector was intentional. Ellis v. Solomon &

Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 1993). Rather, the FDCPA is a strict liability statute,

and a single violation is sufficient to establish civil liability against the debt collector. Bentley v.

Great Lakes Collection Bureau, 6 F.3d 60 (2d Cir 1993).

         6.     To establish a violation of the FDCPA, a plaintiff must prove three elements: (i)

the plaintiff must be a consumer; (ii) the defendant must be a debt collector; and (iii) the defendant

must have committed some act or omission in violation of the FDCPA. See Guzman v. Mel. S.



                                                   2
Case 1:20-cv-05231-RRM-SMG Document 1 Filed 10/29/20 Page 3 of 10 PageID #: 3




Harris & Assocs., LLC, No. 16 Civ. 3499 (GBD), 2018 U.S. Dist. LEXIS 49622 (S.D.N.Y. Mar.

22, 2018).

         7.    Conduct by a debt collector in connection with the collection of any debt may

violate the FDCPA where it is false, deceptive, or misleading, including but not limited to “the use

of any false representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer.” 15 U.S.C. § 1692e(10).

         8.    A debt collector is also prohibited from using unfair or unconscionable means to

collect or attempt to collect any debt, including “the collection of any amount (including any

interest, fee, charge, or expense incidental to the principal obligation) unless such amount is

expressly authorized by the agreement creating the debt or permitted by law. 15 U.S.C. § 1692f(1).

         9.    Sections 1692e and 1692f are not mutually exclusive, and the same conduct by a

debt collector can violation both sections simultaneously. See Arias v. Gutman, Mintz, Baker &

Sonnenfeldt LLP, 875 F.3d 128, 136-36 (2d Cir. 2017).

         10.   The collection of an invalid debt is an inherently unfair practice under § 1692f. See

id. at 135. Indeed, “even a partial misstatement of a consumer’s debt obligation can be misleading

under the FDCPA.” Vangorden v. Second Round, L.P., 897 F.3d 433, 442, 2018 U.S. App. LEXIS

20939.

         11.     Second Circuit case law demonstrates that the collection of an unenforceable debt

can give rise to a valid FDCPA claim even where state law is invoked to prove the unenforceable

status of the debt. See Tuttle v. Equifax Check, 190 F.3d 9, 11 (2d Cir. 1999) (relying on

Connecticut statutes to determine whether a service charge in a collection letter was legally

unenforceable and therefore a violation of the FDCPA).




                                                 3
Case 1:20-cv-05231-RRM-SMG Document 1 Filed 10/29/20 Page 4 of 10 PageID #: 4




                                 JURISDICTION AND VENUE
       12.     The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C.

§ 1692 et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

       13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where the Plaintiff resides and where a substantial part of the events or omissions giving rise to

the claim occurred.

                                            PARTIES
       14.     Plaintiff is a natural person and a resident of Brooklyn, New York.

       15.     Plaintiff is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

       16.     Upon information and belief, Defendant is a North Carolina corporation with a

principal place of business of 7996 N. Point Boulevard, Suite 200, Winston Salem, North Carolina,

27106, and its designated agent for service of process is Corporation Service Company, 80 State

Street, Albany, New York 12207-2543.

       17.     Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile, and regularly engages in business, the principal purpose of which is to attempt to

collect debts alleged to be due another.

       18.     Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

                                    CLASS ALLEGATIONS
       19.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       20.     The Class consists of:

               (a) all individuals with addresses in the State of New York;


                                                 4
Case 1:20-cv-05231-RRM-SMG Document 1 Filed 10/29/20 Page 5 of 10 PageID #: 5




                (b) that are enrolled in New York Medicaid;

        to whom Defendant sent a collection letter attempting to collect a consumer debt;

                (c) that have received a collection letter from Defendant concerning medical debts,

       other than co-payments;

                (e) which was sent on or after a date one (1) year prior to the filing of this action.

       21.      Excluded from the Class are Defendant and all officers, members, partners,

managers, directors, and employees of Defendant and their respective immediate families, and

legal counsel for all parties to this action and all members of their immediate families.

       22.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

             a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that the

                Class defined above is so numerous that joinder of all members would be

                impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as to

                all members of the Class and those questions predominate over any questions or

                issues involving only individual class members. The principal issue is whether

                Defendant’s written communications to consumers, in the forms attached as Exhibit

                A, violate 15 U.S.C. § 1692g.

             c. Typicality: Plaintiff’s claims are typical of the claims of the class members.

                Plaintiff and all members of the Class have claims arising out of the Defendant’s

                common uniform course of conduct complained of herein.


                                                   5
Case 1:20-cv-05231-RRM-SMG Document 1 Filed 10/29/20 Page 6 of 10 PageID #: 6




             d. Adequacy: Plaintiff will fairly and adequately protect the interests of the class

                members insofar as Plaintiff has no interests that are adverse to absent class

                members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has

                also retained counsel experienced in handling consumer lawsuits, complex legal

                issues, and class actions. Neither Plaintiff nor Plaintiff’s counsel has any interests

                which might cause them not to vigorously pursue the instant class action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair and

                efficient adjudication of this controversy because individual joinder of all members

                would be impracticable. Class action treatment will permit a large number of

                similarly situated persons to prosecute their common claims in a single forum

                efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

       23.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy. The identities of

all class members are readily ascertainable from the records of Defendant and those companies

and entities on whose behalf they attempt to collects and/or have purchased debts.

       24.      Depending on the outcome of further investigation and disco, Plaintiff reserves the

right to amend the class definition.

                                    STATEMENT OF FACTS
       25.      Some time on or about February 15, 2020, an obligation was allegedly incurred by

Plaintiff to Maimonides Medical Center (“Maimonides”).

       26.      The alleged debt owed to Maimonides stems from medical treatment received by

                                                  6
Case 1:20-cv-05231-RRM-SMG Document 1 Filed 10/29/20 Page 7 of 10 PageID #: 7




Plaintiff, and arose out of a transaction in which money, property, insurance or services, which are

the subject of the transaction, are primarily for personal, family or household purposes.

         27.    The alleged Maimonides obligation is a “debt” as defined by 15 U.S.C. § 1692a(5).

         28.    Maimonides is a “creditor” as defined by 15 U.S.C. § 1692a(4).

         29.    At an exact time known only to Defendant, the alleged debt was assigned or

otherwise transferred to Defendant for collection.

         30.    On or about August 10, 2020, Defendant sent a collection letter (the “Letter”) to

Plaintiff regarding the alleged debt. See Exhibit A.

         31.    Plaintiff received the letter and read it.

         32.    The Letter states a balance of $2,679.36

         33.    Plaintiff is enrolled in New York Medicaid and has been enrolled since February

2017.

         34.    Maimonides could reasonably be expected to know that Plaintiff was a Medicaid

beneficiary because on at least one prior occasion they provided medical services to Plaintiff and

billed Medicaid for those services.

         35.    New York State Medicaid rules dictate that: “[a] Medicaid beneficiary, including a

Medicaid managed care or FHPlus enrollee, must not be referred to a collection agency for

collection of unpaid medical bills or otherwise billed, except for applicable Medicaid co-payments,

when the provider has accepted the enrollee as a Medicaid or FHPlus patient.” 1

         36.    The Letter sent by Defendant is an attempt to collect on the actual debt rather than

an applicable co-payment. Plaintiff is not required to pay the debt, and Defendant is prohibited

from attempting its collection.


1
    Found at: https://www.health.ny.gov/health_care/medicaid/program/update/2014/2014-02.htm

                                                    7
Case 1:20-cv-05231-RRM-SMG Document 1 Filed 10/29/20 Page 8 of 10 PageID #: 8




       37.     Therefore, the Letter misrepresents the status of the debt as collectible. The content

and the sending of the Letter violates New York law and the FDCPA.

       38.     Defendant created a substantial risk that Plaintiff would waive important

protections afforded to her under the New York Law and the FDCPA. In response to Defendant’s

debt collection activities, Plaintiff became uncertain as to her rights and consulted with an attorney.

       39.     As a result, Plaintiff has been harmed.

                                                 COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                      15 U.S.C. §1692e et seq.
       40.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

       41.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

       42.     Defendant violated said section by sending Plaintiff a collection letter that

misrepresents the character, amount, or legal status of the debt.

       43.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                       COUNT II
               VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                 15 U.S.C. §1692f et seq.
       44.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

       45.     Pursuant to 15 U.S.C. § 1692f, a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.


                                                  8
Case 1:20-cv-05231-RRM-SMG Document 1 Filed 10/29/20 Page 9 of 10 PageID #: 9




        46.    Defendant violated said section by sending Plaintiff a collection letter that

attempted to collect an invalid debt in violation of § 1692f(1) which prohibits “[t]he collection of

any amount (including any interest, fee, charge, or expense incidental to the principal obligation)

unless such amount is expressly authorized by the agreement creating the debt or permitted by

law.”

        47.    By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                        PRAYER FOR RELIEF
        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

        (a)    Declaring that this action is properly maintainable as a class action and certifying

               Plaintiff as Class representative and the undersigned as Class Counsel;

        (b)    Awarding Plaintiff and the Class statutory damages;

        (c)    Awarding Plaintiff and the Class actual damages;

        (d)    Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

               expenses;

        (e)    Awarding pre-judgment interest and post-judgment interest; and

        (f)    Awarding Plaintiff and the Class such other and further relief as this Court may

               deem just and proper.




                                                 9
Case 1:20-cv-05231-RRM-SMG Document 1 Filed 10/29/20 Page 10 of 10 PageID #: 10




                                        JURY DEMAND
       Plaintiff demands a trial by jury.




 DATED: October 29, 2020                    COHEN & MIZRAHI LLP



                                                            /s/ Joseph H. Mizrahi
                                                           JOSEPH H. MIZRAHI

                                            JOSEPH H. MIZRAHI
                                            JONATHAN B. WEISS
                                            300 Cadman Plaza West, 12th Floor
                                            Brooklyn, NY 11201
                                            Telephone: 929/575-4175
                                            929/575-4195 (fax)
                                            joseph@cml.legal
                                            jonathan@cml.legal

                                            Attorneys for Plaintiff




                                              10
